                                                    THE HONORABLE RICHARD A. JONES
 1
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
 9   UNITED STATES OF AMERICA,                      ) No. CR18-315-RAJ
                                                    )
10                  Plaintiff,                      )
                                                    ) ORDER GRANTING MOTION TO
11          v.                                      ) SEAL DEFENDANT’S EXHIBIT 157
                                                    )
12   GIZACHEW WONDIE,                               )
                                                    )
13                  Defendant.                      )
                                                    )
14
            This matter comes before the Court on the motion of Gizachew Wondie to file
15
     Defendant’s Exhibit 157 under seal. The Court has considered the motion and records in
16
     this case, and finds there are compelling reasons to seal the exhibit.
17
            IT IS ORDERED that Defendant’s Motion to Seal Exhibit 157 (Dkt. # 298) is
18
     GRANTED.
19
            DATED this 21st day of June, 2021.
20
21
22
                                                       A
                                                       The Honorable Richard A. Jones
23                                                     United States District Judge

24
25
26

                                                                   FEDERAL PUBLIC DEFENDER
      ORDER TO SEAL DEFENDANT’S EXHIBIT 157                           1601 Fifth Avenue, Suite 700
      (United States v. Wondie, No. CR18-315-RAJ)                       Seattle, Washington 98101
                                                                                   (206) 553-1100
